DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The document not considered by Examiner lacks a proper date.  If the date is unknown, it should be acknowledged as such.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6, 7, 11, 12, 14, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese document (2006225821).
In regards to Claim 1, the Japanese document teaches a resin structure (Figure 1) comprising:
	a plurality of piezoelectric fibers (Detail 1) that generate a charge by application of external energy; and
	an insulating resin (Detail 3) coating at least one of the plurality of plurality of piezoelectric fibers (all fibers illustrated as being coated).
	In regards to Claim 6, the Japanese document teaches the plurality of piezoelectric fibers comprise a polylactic acid material (Abstract; polylactic acid fiber structure).
	In regards to Claim 7, the Japanese document teaches the plurality of piezoelectric fibers have a circular sectional shape (Figure 1).
	In regards to Claim 11, the Japanese document teaches all of the plurality of piezoelectric fibers are covered with the insulating resin (Figure 1).
	In regards to Claim 12, the Japanese document teaches a stretching direction of each of the plurality of piezoelectric fibers coincides with an axial direction of each of the plurality of piezoelectric fibers (the fibers can be stretched in any direction desired; if stretched along the axial direction of each fiber, this would satisfy the claim limitation.  For clarity, fibers are aligned longitudinally for this very reason; to apply tensile loads along the longitudinal axis of the fiber).
	In regards to Claim 18, the Japanese document teaches the resin structure is formed into a cloth (teaches use in curtains, general clothing applications such as t-shirts).
	In regards to Claim 19, the Japanese document teaches the insulating resin is a first insulating resin, the structure further comprising a second insulating resin coating the cloth, insomuch as the insulating resin could be made of multiple layers of the same material, which would present as a single layer.  Applying multiple coatings or layers is considered product by process.  The result of applying a coating of material, or making several applications of the same material, would be the same; a layer of the coating material.
	In regards to Claim 20, the Japanese document teaches a structure comprising:
	a cloth (teaches use in curtains, general clothing applications such as t-shirts) including a plurality of piezoelectric fibers (Detail 1) that generate a charge by application of external energy; and
	an insulating resin (Detail 3) coating the cloth (if the components of the cloth are coated, then the cloth is coated).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Japanese document.
While the Japanese document essentially teaches the invention as detailed, it fails to specifically teach the elasticity and water absorption of the insulating resin.  Applicant’s specification, however, teaches that these properties claimed are based on the materials (Paragraph 32).  The Japanese document teaches the same materials as recited in Applicant’s specification (acrylic resins, acrylic ester resins, epoxy resins, urethane resins).  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the resin would have a greater elasticity and lower water absorption that that of the plurality of piezoelectric fibers, since the materials are the same, and the properties are dependent on the materials.

Claim(s) 1, 6-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando (20190038787) in view of Carter et al (6127035).
In regards to Claim 1, Ando teaches a structure (Figures 7B, 7C) comprising:
	a plurality of piezoelectric fibers (Detail 10) that generate a charge by application of external energy; and
	a coating (Detail 100; dielectric coating) coating at least one of the plurality of plurality of piezoelectric fibers (all fibers illustrated as being coated).
	While Ando essentially teaches the invention as detailed, it fails to specifically teach the coating is an insulating resin.  Carter, however, teaches that it is well known that dielectric coatings can be insulating resins (Field of the Invention; Column 5, lines 1-5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the dielectric coating of Ando would be an insulating resin as taught by Carter, as the properties of the dielectric coatings of Carter have insulative properties, and are taught as being made of resin.  Ando is simply silent as the material of the dielectric coatings.
	In regards to Claim 6, the Ando teaches the plurality of piezoelectric fibers comprise a polylactic acid material (Claim 4).
	In regards to Claim 7, Ando teaches the plurality of piezoelectric fibers have a circular sectional shape (Figures 7B, 7C).
In regards to Claim 8, Ando teaches the insulating resin has a thickness of 60% or less of a diameter of the at lest one of the plurality of piezoelectric fibers, insomuch as Figures 7B and 7C show this in illustration.
In regards to Claim 9, Ando teaches the plurality of piezoelectric fibers are a left-twisted yarn (Figure 1A).
In regards to Claim 10, Ando teaches all of the plurality of piezoelectric fibers are covered with the coating (Figures 7B, 7C).
	In regards to Claim 11, Ando teaches all of the plurality of piezoelectric fibers are covered with the coating (Figures 7B, 7C).
	In regards to Claim 12, Ando teaches a stretching direction of each of the plurality of piezoelectric fibers coincides with an axial direction of each of the plurality of piezoelectric fibers (Figure 7A).
In regards to Claim 13, Ando teaches the plurality of piezoelectric fibers are twisted together such that a stretching direction of the plurality of piezoelectric fibers is inclined at 45 degrees with respect to an axial direction of the structure (Figure 7A).
In regards to Claim 14, Carter teaches the coating comprises one of urethane, epoxy, acrylic, and polyester (Column 3, lines 9-17).
In regards to Claim 15, Ando teaches the plurality of piezoelectric fibers are right-twisted yarn (Figure 3A).
In regards to Claim 16, Ando teaches all of the plurality of piezoelectric fibers are covered with the coating (Figures 7B, 7C).
	In regards to Claim 18, Ando teaches the resin structure is formed into a cloth (Paragraph 40).
	In regards to Claim 19, the combination teaches the insulating resin is a first insulating resin, the structure further comprising a second insulating resin coating the cloth, insomuch as the insulating resin could be made of multiple layers of the same material, which would present as a single layer.  Applying multiple coatings or layers is considered product by process.  The result of applying a coating of material, or making several applications of the same material, would be the same; a layer of the coating material.
	In regards to Claim 20, Ando teaches a structure comprising:
	a cloth (Paragraph 40) including a plurality of piezoelectric fibers (Detail 10) that generate a charge by application of external energy; and
	a coating (Detail 100) coating the cloth (if the components of the cloth are coated, then the cloth is coated).
While Ando essentially teaches the invention as detailed, it fails to specifically teach the coating is an insulating resin.  Carter, however, teaches that it is well known that dielectric coatings can be insulating resins (Field of the Invention; Column 5, lines 1-5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the dielectric coating of Ando would be an insulating resin as taught by Carter, as the properties of the dielectric coatings of Carter have insulative properties, and are taught as being made of resin.  Ando is simply silent as the material of the dielectric coatings.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando in view of Carter as applied to claim 1 above, and further in view of Kunimoto (20120164908).
While the combination of Ando in view of Carter essentially teaches the invention as detailed, it fails to specifically teach making the resin porous.  Kunimoto, however, teaches that it is well known to making resins porous (Paragraph 113).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the resin porous, so as to make the resin breathable.  The ordinarily skilled artisan, aware of Kunimoto, would understand the benefits of moisture permeability, and know to make the resin porous as taught.
Claim(s) 17 is/are rejected  under 35 U.S.C. 103 as being unpatentable over Ando in view of Carter as applied to claim 1 above, and further in view of Ma et al (20160145775).
While the combination of Ando in view of Carter essentially teaches the invention as detailed, it fails to specifically teach making at least one of the plurality of piezoelectric fibers from a wound film shape.  Ma, however, teaches that it is well known to form fibers from a around film shape (Abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a fiber from a wound film as known, so as to improve structural integrity.  The ordinarily skilled artisan, aware of Ma, would understand the benefits of such a wound film shape, and know to make the fiber as taught.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See of Record.
Specifically, Radoff (3453816) Figure 4 teaches elements at least similar to those as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732